Case: 21-10288      Document: 00516105168         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 23, 2021
                                  No. 21-10288
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Hieu Trung Tran,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:20-CR-96-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Hieu Trung
   Tran has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Tran has filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10288     Document: 00516105168         Page: 2   Date Filed: 11/23/2021




                                  No. 21-10288


   brief and the relevant portions of the record reflected therein, as well as
   Tran’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2